EXHIBIT 10.2

SECOND AMENDMENT TO 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Second Amendment (this “Amendment”) to the Original Agreement (as defined
below) is entered this 13th day of June, 2014, by and between Far East Energy
Corporation, a Nevada corporation (the “Company”), and Jennifer D. Whitley
(“Employee”).

 

 

RECITALS

 

WHEREAS, the Company and Employee entered into that certain Amended and Restated
Employment Agreement, dated as of May 20, 2013 (as amended, the “Original
Agreement”); and

 

WHEREAS, the Company and Employee desire to amend the Original Agreement on the
terms herein provided.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements of the parties herein contained, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

Section 1.01. Capitalized terms used in this Amendment that are not defined
herein shall have the meanings ascribed to such terms by the Original Agreement.

 

ARTICLE II

 

Amendments

 

Section 2.01. Section 1. Section 1 of the Original Agreement is hereby amended
and restated in its entirety to read as follows:  

 

“1. Term. The term of employment under this Agreement shall commence and shall
continue for a period ending on June 30, 2017, unless sooner terminated in
accordance with the terms hereof (the “Term”). Either the Company or Employee
may terminate Employee’s employment with or without Cause or for Good Reason
(each as defined below). Termination of Employee’s employment shall take effect
as set forth in Section 6 and, upon the termination taking effect, Employee’s
right to additional compensation (other than amounts earned, accrued or owing or
as otherwise set forth herein) shall terminate. Upon mutual agreement of Company
and Employee, this Agreement may be extended for such period as the parties may
agree.”

 

 

 

 

 

Section 2.02. Section 7. Clause (i) of Section 7(c) of the Original Agreement is
hereby amended and restated in its entirety to read as follows:  

 

“(i) then Employee shall be entitled to a lump sum payment in an amount equal to
one-hundred percent (100%) of the sum of Base Salary and Bonus paid to Employee
and/or which Employee was determined by the Compensation Committee to have
earned or been entitled to (regardless of whether paid) during the immediately
preceding twelve-month period ending on the date she experiences a ‘Separation
from Service’ (as defined in Code Section 409A); provided that, notwithstanding
the foregoing, if Employee experiences a Separation from Service without Cause
or for Good Reason on or within 24 months after a Change of Control (as defined
below), then Company shall pay Employee a lump sum payment in an amount equal to
the greater of (A) two hundred percent (200%) of the sum of the Base Salary and
Bonus paid to Employee and/or which Employee was determined by the Compensation
Committee to have earned or been entitled to (regardless of whether paid) during
the immediately preceding twelve-month period ending on the date of the Change
of Control or (B) two hundred percent (200%) of the sum of the Base Salary and
Bonus paid to Employee and/or which Employee was determined by the Compensation
Committee to have earned or been entitled to (regardless of whether paid) during
the immediately preceding twelve-month period ending on the date she experiences
a Separation from Service;”

 

ARTICLE III

 

Miscellaneous

 

Section 3.01. Ratifications.  The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Original Agreement.  Except as expressly modified and superseded by
this Amendment, the Company and Employee each hereby (a) ratifies and confirms
the Original Agreement, (b) agrees that the same shall continue in full force
and effect, and (c) agrees that the same is the legal, valid and binding
obligation of the Company and Employee, enforceable against the Company and
Employee in accordance with its terms.

 

Section 3.02. Severability.  If, for any reason, any provision of this Amendment
is held invalid, illegal or unenforceable, such invalidity, illegality or
unenforceability shall not affect any other provision of this Amendment not held
so invalid, illegal or unenforceable, and each such other provision shall, to
the fullest extent consistent with law, continue in full force and effect.  In
addition, if any provision of this Amendment shall be held invalid, illegal or
unenforceable in part, such invalidity, illegality or unenforceability shall in
no way affect the rest of such provision not held so invalid, illegal or
unenforceable and the rest of such provision, together with all other provisions
of this Amendment, shall, to the fullest extent consistent with law, continue in
full force and effect.  If any provision or part thereof shall be held invalid,
illegal or unenforceable, to the fullest extent permitted by law, a provision or
part thereof shall be substituted therefor that is valid, legal and enforceable.

 

2

 

 

Section 3.03. Headings.  The headings of Sections are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Amendment.

 

Section 3.04. Governing Law.  This Amendment has been executed and delivered in
the State of Texas, and its validity, interpretation, performance and
enforcement, and all disputes and controversies in connection therewith, shall
be governed by the laws of the State of Texas, without giving effect to any
principles of conflicts of law that would apply any other law.

 

Section 3.05. Withholding.  All amounts paid pursuant to the Original Agreement
and this Amendment shall be subject to withholding for taxes (federal, state,
local or otherwise) to the extent required by applicable law.

 

Section 3.06. Counterparts.  This Amendment may be executed in counterparts,
each of which, when taken together, shall constitute one original agreement.

 

Section 3.07. Waiver.  No term or condition of the Original Agreement or this
Amendment shall be deemed to have been waived, nor shall there be any estoppel
against the enforcement of any provision of this Amendment or the Original
Agreement, except by written instrument of the party charged with such waiver or
estoppel.  No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.

 

Section 3.08. Entire Agreement.  The Original Agreement and this Amendment,
together, contain the entire understanding between the parties hereto regarding
this subject, except that this Amendment shall not affect or operate to reduce
any benefit or compensation inuring to Employee of a kind elsewhere provided and
not expressly provided for in the Original Agreement or this Amendment.

 

[remainder of page intentionally left blank; signatures appear on following
page(s)]

 

3

 

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officer or
director to execute and attest to this Amendment, and Employee has placed this
signature hereon, effective as of the date set forth above.

 

  COMPANY:       FAR EAST ENERGY CORPORATION         By: /s/ Michael R.
McElwrath   Name: Michael R. McElwrath   Title: Chief Executive Officer        
EMPLOYEE:       /s/ Jennifer D. Whitley   Jennifer D. Whitley

 

4

 

